1
2
3
4
5
6
7
8
                                UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10
11    Jerry Kraus,                                 Case No: 2:19-CV-00220-WBS-AC
12               Plaintiff,
                                                   ORDER Granting Application to
13       v.                                        Continue Scheduling Conference
14    Ding Chuan Chen; and Does 1-10,
15               Defendants.
16
17
              Having reviewed Plaintiff’s Application to Continue Scheduling Conference,
18
     and finding good cause therefore, the Court hereby grants Plaintiff’s Application.
19
              The Scheduling Conference in the case will be continued until January 6,
20
     2020 at 1:30 p.m. A joint status report shall be filed no later than December 23,
21
     2019.
22
23
24   IT IS SO ORDERED.
25
26
     Dated: September 19, 2019

27
28




                                               1

     [proposed] ORDER                                           Case No. 2:19-CV-00220-WBS-AC
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                        2

     [proposed] ORDER       Case No. 2:19-CV-00220-WBS-AC
